UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
LAMOR EVANS,
                                Plaintiff,
                         v.                                    NOT FOR PUBLICATION
WARDEN OF OTIS BANTUM
CORRECTIONAL FACILITY; RIKERS
ISLAND CORRECTIONAL FACILITY;                               MEMORANDUM AND ORDER
RIKERS ISLAND MEDICAL DEPARTMENT;                                   18-CV-6379 (LDH)
RIKERS ISLAND CORRECTION FACILITY
OFFICERS,
                                Defendants.

LASHANN DEARCY HALL, District Judge:
        On November 2, 2018, Plaintiff Lamor Evans, appearing pro se, filed the instant action

pursuant to 42 U.S.C. § 1983. Plaintiff is currently incarcerated at the Otis Bantum Correctional

Center (“OBCC”) on Rikers Island. The Court grants Plaintiff’s request to proceed in forma

pauperis pursuant to 28 U.S.C. § 1915 and denies Plaintiff’s request for the appointment of pro

bono counsel without prejudice. For the reasons discussed below, Plaintiff is granted thirty (30)

days from the date of this memorandum and order to submit an amended complaint.

                                         BACKGROUND

       On October 17, 2018, while in the day room of OBCC, Plaintiff was attacked by two

inmates who cut his face with a scalpel. (Compl. at 4, ECF No. 1.) While defending himself,

Plaintiff took the scalpel from one of the inmates and in the process of doing so, cut his left wrist.

(Id.) Plaintiff informed Captain Green and “the security team” of his concerns about living in the

particular “house” he was assigned to, but it is not altogether clear whether he warned prison

officials before or after the attack. (Id. at 5.) Plaintiff seeks monetary damages as relief.



                                                  1
                                     STANDARD OF REVIEW

        A complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible when the alleged facts

allow the court to draw a “reasonable inference” of a defendant’s liability for the alleged

misconduct. Iqbal, 556 U.S. at 678. While this standard requires more than a “sheer possibility”

of a defendant’s liability, id., “[i]t is not the [c]ourt’s function to weigh the evidence that might be

presented at trial” on a motion to dismiss. Morris v. Northrop Grumman Corp., 37 F. Supp. 2d

556, 565 (E.D.N.Y. 1999). Instead, “the [c]ourt must merely determine whether the complaint

itself is legally sufficient, and in doing so, it is well settled that the [c]ourt must accept the factual

allegations of the complaint as true.” Id. (internal citation omitted).

        Moreover, where, as here, a plaintiff is proceeding pro se, her pleadings “must be

construed liberally and interpreted to raise the strongest arguments that they suggest.” Sykes v.

Bank of Am., 723 F.3d 399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006)). A pro se complaint, “however inartfully pleaded, must be held to

less stringent standards than formal pleadings drafted by lawyers.” Boykin v. KeyCorp, 521 F.3d

202, 213–14 (2d Cir. 2008) (quoting Erickson v. Pardus, 55 U.S. 89, 94 (2007) (per curiam)).

        An in forma pauperis action shall be dismissed where the court determines that the action

“(i) is frivolous or malicious; (ii) fails to state a claim upon which relief may be granted; or (iii)

seeks monetary relief against a defendant who is immune from such relief.” 28 U.S.C.

§ 1915(e)(2)(B). However, if a liberal reading of the complaint “gives any indication that a valid




                                                    2
claim might be stated,” the Court must grant leave to amend. See Cuoco v. Moritsugu, 222 F.3d

99, 112 (2d Cir. 2000) (internal quotation marks and citation omitted).

                                           DISCUSSION

I.     Plaintiff’s § 1983 Claims against Rikers Island Correctional Facility and the Rikers
       Island Medical Department

       As an initial matter, Defendants Rikers Island Correctional Facility and the Rikers Island

Medical Department are not proper defendants subject to suit. Rikers Island is part of the New

York City Department of Correction, an agency of the City of New York. The New York City

Charter provides that suits “shall be brought in the name of the City of New York and not in that

of any agency. N.Y. City Charter ch. 17, § 396; see also Jenkins v. City of New York, 478 F.3d

76, 93 n.19 (2d Cir. 2007). Because Plaintiff may not sue a City agency, his claims against Rikers

Island are dismissed for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(iii).

Likewise, the Medical Department at Rikers Island is not a suable entity. See Radin v. Tun, No.

12-CV-1393, 2015 WL 4645255, at *26 (E.D.N.Y. Aug. 4, 2015) (Rikers Island mental health

department is not a suable entity). Accordingly, Plaintiff’s claims against Rikers Island

Correctional Facility and Rikers Island Medical Department are dismissed for failure to state a

claim on which relief may be granted. 28 U.S.C. § 1915A.

II.    Plaintiff’s Claim Against the Warden of OBCC

       A plaintiff cannot recover against a defendant under § 1983 solely on a theory of vicarious

liability or respondeat superior. See, e.g., Iqbal, 556 U.S. at 676 (“Because vicarious liability is

inapplicable to Bivens and § 1983 suits, a plaintiff must plead that each Government-official

defendant, through the official’s own individual actions, has violated the Constitution.”);



                                                  3
Hernandez v. Keane, 341 F.3d 137, 144 (2d Cir. 2003) (“[S]upervisor liability in a § 1983 action

depends on a showing of some personal responsibility, and cannot rest on respondeat superior.”).

       Instead, to succeed in an action for damages pursuant to § 1983, Plaintiff must allege that

the Defendant, Warden of OBCC, was personally involved in the alleged violation of his

constitutional rights. See Raspardo v. Carlone, 770 F.3d 97, 115-16 (2d Cir. 2014) (“If a

defendant has not personally violated a plaintiff’s constitutional rights, the plaintiff cannot

succeed on a § 1983 action against th[at] defendant. . . . § 1983 requires individual, personalized

liability on the part of each government defendant.”). It is well settled that in order to establish a

defendant’s personal involvement in an alleged constitutional deprivation in an action pursuant to

§ 1983, Plaintiff must show:

           (1) the defendant participated directly in the alleged constitutional violation, (2)
           the defendant, after being informed of the violation through a report or appeal,
           failed to remedy the wrong, (3) the defendant created a policy or custom under
           which unconstitutional practices occurred, or allowed the continuance of such
           a policy or custom, (4) the defendant was grossly negligent in supervising
           subordinates who committed the wrongful acts, or (5) the defendant exhibited
           deliberate indifference to the rights of inmates by failing to act on information
           indicating that unconstitutional acts were occurring.

Grullon v. City of New Haven, 720 F.3d 133, 139 (2d Cir. 2013) (emphasis omitted) (quoting

Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995)). Here, Plaintiff fails to plead any facts to

show that the Warden of OBCC’s had any personal involvement in any of the alleged violations

asserted in his complaint. Deverow v. City of New York, No. 15-Civ.-6710, 2017 WL 711763, at

*3 (S.D.N.Y. Feb. 7, 2017) (finding Plaintiff failed to allege the Warden of OBCC’s personal

involvement in any alleged constitutional violation). Accordingly, Plaintiff’s claim against the


                                                   4
Warden of OBCC is dismissed for failure to state a claim on which relief may be granted. 28

U.S.C. § 1915A.

                                          CONCLUSION

       For the foregoing reasons, Plaintiff’s claims are dismissed pursuant to 28 U.S.C. §§

1915(e)(2)(B). In light of the Court’s duty to liberally construe Plaintiff’s complaint, Plaintiff is

granted leave to file an amended complaint within 30 days from the entry of this Order. Cruz v.

Gomez, 202 F.3d 593 (2d Cir. 2000). The amended complaint must be captioned “Amended

Complaint” and shall bear the same docket number as this Order. Should Plaintiff file an

amended complaint, he must name proper defendants. All further proceedings shall be stayed for

thirty (30) days. If Plaintiff does not file an amended complaint within thirty (30) days, judgment

dismissing the case shall enter. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any

appeal would not be taken in good faith and therefore in forma pauperis status is denied for the

purpose of any appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).



Dated: Brooklyn, New York
       August 13, 2019
                                                       SO ORDERED.


                                                       ______/s/ LDH______________________
                                                       LaSHANN DeARCY HALL
                                                       United States District Judge




                                                  5
